DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of Claims 1-5 and 11-15 is the inclusion of the limitations a second memory that is located with the accessory; and a read-write device to: read the identifier of the given fluid from the first memory; read the second memory; and, when the second memory does not store a fluid identifier, write the identifier of the given fluid to the second memory.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
	The primary reason for the allowance of Claims 6-10 is the inclusion a method steps reading, using the read-write device, a second memory associated with an accessory to interact with the printhead assembly in a cleaning process or a storage . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
US 6535697 discloses a read/write station for reading or writing information from or onto an information carrier permanently attached to a container for consumables for printer or copier devices, the information carrier comprising a first memory area in which a container-individual identifier number is permanently non-erasably stored, comprising: a data transmission device with which machine-readably encoded consumable-specific data is transmitted into a second memory area of the information carrier or can be read from the information carrier.
US 6984012 discloses a cartridge that holds a recording material used for recording therein and which is mountable on a recording apparatus, said cartridge comprising: a memory that stores information regarding said cartridge in a non-volatile manner; an instruction reception module that receives an external instruction including at least a specified address of said memory with regard to a series of processing that involves rewriting a storage content of said memory, the specified 

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853